MEMORANDUM OPINION

 No. 04-07-00182-CV

IN RE MARCOS GONZALEZ AND ELVIRA CASTANO

Original Mandamus Proceeding (1)
 
PER CURIAM

Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
 
Delivered and Filed:  March 28, 2007   

PETITION FOR WRIT OF MANDAMUS DENIED
 
	On March 16, 2007, relators filed a petition for writ of mandamus and a motion for
emergency relief.  The court has considered relators' petition and motion, and is of the opinion that
relators are not entitled to the relief sought.  See Tex. R. App. P. 26.1(c), 30 (restricted appeal). 
Accordingly, relators' petition for writ of mandamus and motion for emergency relief are denied. 
See Tex. R. App. P. 52.7(a), 52.8(a).  Relators shall pay all costs incurred in this proceeding.

								PER CURIAM


1.  This original proceeding arises out of Cause No. 22110, styled Foremost County Mutual Insurance Co. v.
Elvira G. Castano, M. "Marc" Gonzalez, and Wurzbach Interests, Inc., pending in the 63rd Judicial District Court,
Val Verde County, Texas, the Honorable Thomas F. Lee presiding.